DETAILED ACTION
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. 
Applicant argues, Claim 1 is allowable over the combination of CATT and Kim because the combination fails to teach all features of the claim. Specifically, the combination of CATT and Kim fails to teach at least receiving a first MAC CE for confirmation of the first UL SPS configuration message comprising a first indicator to confirm the first UL SPS configuration message where "the first indicator comprises a bitmap of one or more SPS configuration indexes." The Patent Office admits that "CATT fails to explicitly teach wherein the first indicator comprises a bitmap of one or more SPS configuration indexes." In an attempt to remedy this deficiency, the Patent Office refers to paragraph 0062 of Kim stating "see specifically control command and bitmap." Applicant respectfully disagrees that this teaches the claimed features.
 CATT does not teach any use of a bitmap. Further, the bitmap of Kim refers to different SCells and is not related to one or more SPS configuration indexes: "The control command is structured in the form of a bitmap of which the first bit corresponds to the SCell 1, the second bit to SCell 2, and the nt bit to SCell n." There is no teaching or suggestion of using a bitmap for any purpose. There is no teaching or suggestion of using a bitmap for SPS configuration indexes. As such, the combination of CATT and Kim fails to teach all features of the claim. Therefore, claim 1 is allowable over the combination of CATT and Kim.
In response to a previous presentation of these deficiencies, the Patent Office admitted that "Applicant is correct that Kim is using it for SCELL's and not SPS indexes."8 Instead, the Patent Office used the Applicant's disclosure as a roadmap for combining unrelated features: "it would have been obvious to improve the commands of CATT which are SPS indexes using the bitmaps of Kim in a MAC 
The only motivation to combine the features of claim 1 is found in Applicant's disclosure. Such a reconstruction is impermissible hindsight. "[I]mpermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art." When a judgment of obviousness takes into account "knowledge gleaned only from applicant's disclosure,"" such a reconstruction is proper. 
Applicant respectfully submits that the Patent Office has not provided any reasonable motivation to combine that was based only on knowledge which was within the level of ordinary skill at the time the claimed invention was made. As discussed above, the alleged motivations provided by the Patent Office are either technically incorrect or lacking sufficient specificity. As such, since there is no reason or motivation for a person of ordinary skill in the art at the time of invention to combine these separate teachings, the combination of CATT and Kim is improper. Therefore, claim 1 is allowable over the combination of CATT and Kim.
Examiner disagrees, CATT teaches the use of a SPS configuration index, but does not teach the use of a bitmap to convey this information. A bitmap is an arrangement of data (i.e. a ordinary and common data structure), a manner of conveying particular meaning from a sender to a recipient. One of ordinary skill in the art would have at the time known that bitmaps are frequently used for indexes, flags and other data within wireless networking. As evidence of this, Examiner looked to Kim. The Kim reference is using this particular arrangement of data to convey information of a similar nature in the arrangement of data in a similar wireless networking context. The fact that Kim is conveying a different type of data is not material, one or ordinary skill would have realized that it could be used to convey any 
Looking to KSR v. Teleflex 550 U.S. 398 (2007):
Finally, in Sakraida v. AG Pro, Inc., 425 U. S. 273 (1976), the Court derived from the precedents the conclusion that when a patent “simply arranges old elements with each performing the same function it had been known to perform” and yields no more than one would expect from such an arrangement, the combination is obvious. Id., at 282.

In this case, the bitmap is an old element, it performs exactly the same function that it had been known to perform (in this case, conveying binary 1’s and 0’s), simply using the bitmap of Kim to convey the information of CATT would perform the same function and yields the same result, therefore the combination is obvious. 
By Applicant’s logic, attaching the conveyance of a different data structure to the transmission would yield a patentable, novel and nonobvious invention, unless a reference could be found of that particular data structure transmitting the exact same data. 
Looking again to KSR:
Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress and may, in the case of patents combining previously known elements, deprive prior inventions of their value or utility.

Examiner submits that this would be the product of ordinary innovation, would deprive the CATT reference of its value and utility, and is properly rejected by the combination of CATT and Kim. If applicant does not agree, applicant is invited to submit a brief.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M MORLAN/               Primary Examiner, Art Unit 2419                                                                                                                                                                                         

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419